ROSS, PJ.
Taking the testimony of plaintiff in errólas first given it was ample to require the jury to pass upon the charge of negligence based upon the proximity of the step. She says she was struck by the door and fell at the foot of the step. Whether one so struck by a door of the size and construction of that in evidence would naturally stumble and fall down a step as close as that shown in the evidence, was a question for the jury, as was the question whether such construction constituted negligence on the part of defendant in error and the question whether such negligence, if it existed, was the proximate cause of the injuries suffered by plaintiff.
A statement by the plaintiff in error that she fell because the step was too close would have been very close to a conclusion or opinion of the witness. She stated just what occurred and the evidence was sufficient- to present a question for the jury.
The court committed error in instructing a verdict for the defendant in error, and the judgment will be reversed and the cause remanded for a new trial.
HAMILTON and CUSHING, JJ, concur.